Citation Nr: 0608422	
Decision Date: 03/23/06    Archive Date: 04/04/06

DOCKET NO.  05-41 584	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to service connection for right ear hearing loss.  


REPRESENTATION

Veteran represented by:	Richard Mahlin, Esquire


ATTORNEY FOR THE BOARD

J. Alsup, Associate Counsel





INTRODUCTION

The veteran served on active duty from February 1965 to July 
1968.  

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a September 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Lincoln, Nebraska (the RO).

Procedural history

In June 2005, the RO received the veteran's claim of 
entitlement to service connection for bilateral hearing loss 
and tinnitus.   In July 2005, a RO rating decision granted 
service connection for tinnitus and left ear hearing loss.  
The September 2005 rating decision denied the veteran's claim 
as to right ear hearing loss.  The veteran disagreed with the 
September 2005 rating decision and initiated this appeal.  
The appeal was perfected by the timely submission of the 
veteran's substantive appeal in September 2005.

Issues not on appeal

To the Board's knowledge, the veteran did not file a notice 
of disagreement with respect to July 2005 decision pertaining 
to left ear hearing loss and tinnitus.  Accordingly, the 
Board is without jurisdiction to consider any potential 
"downstream" issues such as the disability ratings and 
effective dates assigned.  
See Archbold v. Brown, 9 Vet. App. 124, 130 (1996) [pursuant 
to 38 U.S.C.A. § 7105(a), the filing of a notice of 
disagreement initiates appellate review in the VA 
administrative adjudication process, and the request for 
appellate review is completed by the claimant's filing of a 
substantive appeal after a statement of the case is issued by 
VA].





FINDING OF FACT

The competent medical evidence of record indicates that the 
veteran does not have a right ear hearing disability for VA 
rating purposes. 


CONCLUSION OF LAW

The criteria for the establishment of service connection for 
hearing loss are not met.  38 U.S.C.A. § 1110 (West 2002); 38 
C.F.R. §§ 3.303, 3.385 (2005).



REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran seeks entitlement for right ear hearing loss.  He 
contends that exposure to hazardous noise of large guns fired 
during service incident to his work led to current hearing 
loss.  

In the interest of clarity, the Board will initially discuss 
certain preliminary matters. The Board will then address the 
pertinent law and regulations and their application to the 
facts and evidence.  The issues will then be analyzed and a 
decision rendered.

The Veterans Claims Assistance Act of 2000

The Board has given consideration to the Veterans Claims 
Assistance Act of 2000 (the VCAA).  The VCAA includes an 
enhanced duty on the part of VA to notify a claimant as to 
the information and evidence necessary to substantiate claims 
for VA benefits.  The VCAA also redefines the obligations of 
VA with respect to its statutory duty to assist claimants in 
the development of their claims.  See 38 U.S.C.A. §§ 5103, 
5103A (West 2005).    

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  The VCAA is 
accordingly applicable to this case.  See Holliday v. 
Principi, 14 Vet. App. 280 (2000) [the Board must make a 
determination as to the applicability of the various 
provisions of the VCAA to a particular claim].  

The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal, and for reasons expressed immediately below finds 
that the development of the issue has proceeded in accordance 
with the provisions of the law and regulations.

The VCAA alters the legal landscape in three distinct ways: 
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2005).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (the 
Court) stated that "a veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the preponderance of the evidence must be against the 
claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.



Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].

After having carefully reviewed the record, the Board has 
concluded that the notice requirements of the VCAA have been 
satisfied with respect to the issue on appeal.  The Board 
observes that the veteran was informed of the relevant law 
and regulations pertaining to his claim in a July 2005VCAA 
letter and in the September 2005 statement of the case (SOC).  
In particular, the July 2005 VCAA letter informed the 
veteran, inter alia, that he must demonstrate current 
disability (see the VCAA letter, pages 2 and 6), and the 
November 2005 SOC quoted verbatim 38 C.F.R. § 3.385 
[disability due to impaired hearing] (see the SOC, page 15). 

The veteran was informed of VA's duty to assist him in the 
development of his claim in a letter dated July 15, 2005, 
wherein the veteran was advised of the provisions relating to 
the VCAA.  Specifically, the veteran was advised in the July 
2005 VCAA letter that VA would obtain all evidence kept by VA 
and any other Federal agency, including VA facilities and 
service medical records.  He was also informed that VA would, 
on his behalf, make reasonable efforts to obtain relevant 
private medical records not held by a Federal agency as long 
as he completed a release form for such.  The July 2005 VCAA 
letter specifically informed the veteran that for records he 
wished for VA to obtain on his behalf "you must give us 
enough information about your records so that we can request 
them from the person or agency that has them."  
 
Moreover, the veteran was asked to "give us everything you've 
got", in compliance with 38 C.F.R. § 3.159(b)(1).  See 
Pelegrini v. Principi, 17 Vet. App. 412 (2004).  The VCAA 
letter from the RO stated as follows:

If there is any other evidence or information that you 
think will support your claim, please let us know.  If 
you  have any evidence in your possession that pertains 
to your claim, please send it to us.
 
This request complies with the requirements of 38 C.F.R. § 
3.159 (b) in that it informed the veteran that he could 
submit or identify evidence other than what was specifically 
requested by the RO. 

In short, the record indicates that the veteran received 
appropriate notice under 38 U.S.C.A. § 5103 and Quartuccio.

In Dingess v. Nicholson, No. 01-1917 (U.S. Vet. App. March 3, 
2006), the Court observed that a claim of entitlement to 
service connection consists of five elements:  (1) veteran 
status; (2) existence of a disability; (3) a connection 
between the veteran's service and the disability; (4) degree 
of disability; and (5) effective date.  Because a service 
connection claim is comprised of five elements, the Court 
further held that the notice requirements of section 5103(a) 
apply generally to all five elements of that claim.  
Therefore, upon receipt of an application for a service 
connection claim, section 5103(a) and section 3.159(b) 
require VA to review the information and the evidence 
presented with the claim and to provide the claimant with 
notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.

In this case, element (1), veteran status, is not at issue.  
Moreover, elements (4) and (5), degree of disability and 
effective date, are rendered moot via the RO's denial of 
service connection.  In other words, any lack advisement as 
to those two elements is meaningless, because a disability 
rating and effective date were not assigned.  The veteran's 
claim of entitlement to service connection was denied based 
on element (2), current existence of a disability.  Because 
the RO accepted the evidence rendered by the claimant as 
competent medical evidence and made a finding that a 
disability did not exist, element (3), relationship of such 
disability to the veteran's service, is moot.  As explained 
above, he has received proper VCAA notice as to his 
obligations, and those of VA, with respect to the crucial 
element, existence of a disability.  

Moreover, because the Board concludes below that the 
preponderance of the evidence is against the veteran's claim 
for service connection, thus denying the claim, any questions 
as to the appropriate disability rating or effective date to 
be assigned are rendered moot.

Thus, there is no prejudice to the veteran in the Board's 
considering this case on its merits.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) [strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran].  

The veteran is represented by counsel, who is presumably 
aware of what is required of the veteran and of VA.  Indeed, 
the veteran has caused evidence to be submitted in support of 
his claim.  This response and his reliance on counsel leads 
the Board to conclude that the veteran is well informed and 
aware of his obligations.  Because there is no indication 
that there exists any evidence which could be obtained which 
would have an effect on the outcome of this case, no further 
VCAA notice is necessary.  See Dela Cruz v. Principi, 15 Vet. 
App. 143, 149 (2001) [VCAA notice not required where there is 
no reasonable possibility that additional development will 
aid the veteran].   



Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate claims for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2005).

The Board finds that reasonable efforts have been made to 
assist the veteran in obtaining evidence necessary to 
substantiate his claim, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating it.  In particular, the RO has obtained 
service medical records and other medical records previously 
submitted in support of a separate claim.  The veteran has 
identified no additional information that should be obtained.   

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim. 38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. 
§ 3.159(c)(4) (2005).  In this case, a VA examination was not 
scheduled.  However, no such examination was needed, because 
the veteran did not provide evidence of a current disability.  
As will be discussed below, the veteran submitted the report 
of a June 2005 examination by a private audiologist, which 
did not indicate that right ear hearing loss existed for VA 
purposes.  In the absence of medical evidence of a current 
disability, VA examination is not necessary.  See Counts v. 
Brown, 6 Vet. App. 473, 478-9 (1994) and Gobber v. Derwinski, 
2 Vet. App. 470, 472 (1992) [VA's . . . . "duty to assist" is 
not a license for a "fishing expedition" to determine if 
there might be some unspecified information which could 
possibly support a claim].

Accordingly, the Board finds that under the circumstances of 
this case, the VA has satisfied the notification and duty to 
assist provisions of the law and that no further actions 
pursuant to the VCAA need be undertaken on the veteran's 
behalf.

The Board additionally observes that all appropriate due 
process concerns have been satisfied.  See 38 C.F.R. § 3.103 
(2005).  The veteran and his attorney have been accorded the 
opportunity to present evidence and argument in support of 
his claims.  The veteran did not elect to request a hearing.  

Accordingly, the Board will proceed to a decision on the 
merits.

Relevant Law and Regulations
Service connection - in general

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2005).  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 U.S.C.A. § 1113(b) (West 2002); 38 
C.F.R. § 3.303(d) (2005).

In order to establish service connection for a claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).



Service connection - hearing loss

For certain chronic disorders, including sensorineural 
hearing loss, service connection may be granted if the 
disease becomes manifest to a compensable degree within one 
year following separation from service. 38 U.S.C.A. §§ 1101, 
1110, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2005).

Impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, and 4000 hertz, in ISO units, is 40 decibels or 
greater; or when the auditory thresholds for at least three 
of these frequencies are 26 decibels or greater; or when 
speech recognition scores using the Maryland CNC Test are 
less than 94 percent.  38 C.F.R. § 3.385 (2005).

Analysis

The veteran seeks service connection for right ear hearing 
loss.  He contends that right ear hearing loss was incurred 
as a result of in-service noise exposure.

As noted above, in order for a veteran to prevail on an issue 
of service connection there must be (1) medical evidence of a 
current disability; (2) medical evidence, or in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between an in-service injury or disease and the 
current disability.  

With respect to element (1), the record contains no medical 
evidence of a current disability under the VA regulation, 
38 C.F.R. § 3.385.  The veteran's audiologist, C.F., reported 
"mild high frequency sensorineural hearing loss" in the 
right ear.  The results of the June 6, 2005 audiogram 
provided by the veteran indicate the following decibel 
losses:

Hertz (Hz)	1000	2000	3000	4000

Right		10	5	10	15	

Maryland CNC hearing test results were 100 percent in the 
right ear.  These are 
below the thresholds, in decibels, and Maryland CNC test 
results which are recognized by VA as denoting hearing loss. 

Thus, pursuant to 38 C.F.R. § 3.385, VA does not recognize 
the hearing loss suffered by the veteran as a disability.  
Accordingly, Hickson element (1) has not been satisfied.   

The law is clear that in the absence of a current disability, 
VA benefits cannot be granted.  See Brammer v. Derwinski, 3 
Vet. App. 223 (1992); Degmetich v. Brown, 104 F.3d 1328 (Fed. 
Cir. 1997); and Chelte v. Brown, 10 Vet. App. 268 (1997).  
The claim of entitlement to service connection for hearing 
loss fails on this basis alone.

The Board wishes to make it clear that it does not dispute 
the veteran's contention that he has hearing loss.  However, 
as explained above the level of hearing loss which is 
required to be considered disabling for VA purposes has not 
been met.
The veteran and his attorney have been provided with ample 
opportunity to present evidence of hearing loss at a level 
considered to be disabling for VA purposes, including after 
being furnished with 38 C.F.R. § 3.305 in the SOC.  They have 
not done so.  See 38 U.S.C.A. § 5107(a) (West 2002) [it is a 
claimant's responsibility to support a claim for VA 
benefits].

The Board will briefly touch upon the remaining two Hickson 
elements.
In granting service connection for left ear hearing loss and 
tinnitus, the RO has conceded in-service noise exposure.  
Moreover, C.F., the audiologist, has ascribed the veteran's 
hearing loss to such in-service noise exposure.  Thus, 
elements (2) and (3) are arguably met.  However, such 
evidence is moot and inconsequential since the medical 
evidence before the Board supports the decision of the RO 
that a hearing disability is not established.  



In summary, for reasons and bases expressed above, the Board 
concludes that a preponderance of the evidence is against the 
veteran's claim of entitlement to service connection for 
right ear hearing loss.  The benefit sought on appeal is 
accordingly denied.


ORDER

Entitlement to service connection for right ear hearing loss 
is denied.  



____________________________________________
Barry F. Bohan 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


